Citation Nr: 0214285	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  99-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial disability rating beyond the 
currently assigned 50 percent evaluation for PTSD.  

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.  



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (the appellant) served on active duty from August 
1969 to June 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In August 2002, the Board sent a letter to the appellant, 
notifying him that the attorney he appointed to represent him 
before VA, James W. Stanley, Jr., had his authority to 
represent VA claimants revoked effective October 10, 2001.  
The appellant was notified that the Board could no longer 
recognize Mr. Stanley as his representative and advised the 
appellant of his representation choices.  The appellant was 
further advised that if the Board did not hear from him or 
his new representative within 30 days of the date of the 
letter, it would be assumed that he wanted to represent 
himself.  The record reflects that the appellant has not 
responded to the Board's letter, and, therefore, the Board 
will assume that the appellant wants to represent himself and 
will resume review of his appeal.  

This decision will address the issues of entitlement to 
service connection for a heart disability and entitlement to 
an initial rating beyond 50 percent for PTSD.  The issue of 
entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound will be addressed 
in the remand that follows this decision. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  

2.  The veteran's PTSD is manifested by complaints of 
depression, anger, sleep difficulties, social isolation and 
an inability to work.  His most recent GAF was 34.  

3.  The evidence does not support a finding that the 
veteran's heart disability is related to his service-
connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met for the entire course of the appeal period.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2002; 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2001).  

2.  A heart disability is not proximately due or the result 
of a service connected disease or injury.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107(b) (West 1991 & Supp. 2002; 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran and his representative have been 
informed by the statement of the case and the subsequent 
supplemental statements of the case of the laws and 
regulations pertinent to his claim.  The RO has secured 
medical treatment records and the veteran has been afforded 
VA examinations during his appeal.  He withdrew his request 
for a hearing in October 2000.  

Thus, in light of the above, the Board concludes that the 
appellant has had proper notice and that the duty to assist 
has been fulfilled.  There is no indication that there are 
additional documents that have not been obtained and would be 
pertinent to the present claims.  The appellant has been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.


A Higher Initial Rating for PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (2001).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (2001).  Separate diagnostic codes 
identify the various disabilities. If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2001).  

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability. 
Accordingly, the issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.

Service connection was granted for PTSD in June 1998, and a 
50 percent evaluation was assigned, effective from March 
1997.  This was based on private medical records and on a VA 
examination.  The private records showed that on examination 
in April 1997, the veteran complained of depression, being 
unable to work and having difficulty getting along with 
others.  He complained of having two failed marriages and 
difficulty keeping a job.  The veteran was oriented to time, 
place and person, had a depressed mood, underlying agitation 
and anger.  The examiner diagnosed, mood disorder.  It was 
noted that the veteran had depression and questionable PTSD.  
On private evaluation in July 1997, PTSD was diagnosed and a 
GAF of 35 was noted.  The examiner stated that the veteran 
had major impairment in social, emotional, and occupational 
functioning.   On VA examination in December 1997, it was 
noted that the claims file had been reviewed.  The veteran 
reported having nightmares once or twice a week, and daily 
intrusive thoughts of his combat in Vietnam.  He reported 
decreased interest in social activities, and that he was 
detached from everyone.  It was reported that he had anxiety 
reaching the level of disabling panic and almost continuous 
feelings of discouragement and depression.  It was stated 
that he was short tempered, causing him to walk away from 
several jobs.  It was reported that he had been arrested for 
assault.  The veteran noted that he had not worked in over a 
year, having quit his last job because of a disagreement with 
his boss.  On examination, he was alert, oriented and 
cooperative.  His mood was anxious and depressed.  PTSD, 
chronic and severe was diagnosed.  The GAF was 35.  VA 
treatment records dated in 1997 were also considered.  

VA treatment records show continuing treatment for PTSD in 
1998.  The veteran was hospitalized in July 1998 for 
rehabilitation of his PTSD.  It was noted on discharge that 
he had made progress toward the program goals but that his 
condition was chronic and severe.  

The veteran complained of depression, nervousness, 
nightmares, insomnia, early awakening, fearfulness, appetite 
problems, excessive anger and irritation, low self-esteem, 
concentration problems and guilt feelings.  He stated that he 
stays home all of the time except for going to doctor's 
appointments.  He reported having panic attacks.  It was 
noted that the veteran had 17 different jobs from 1980, and 
that he had not worked since 1996.  It was noted that he had 
been married twice, and has been in jail several times, 
having been arrested at least 10 times on assault charges.  
On examination, his affect was nervous and irritable, and his 
overall mood seemed anxious and irritable.  His orientation 
was appropriate, and thinking was logical, spontaneous, 
productive and well organized.  Thought content was notable 
for preoccupation and paranoid ideation.  Relationships with 
others was noted to be poor with a low frequency of contact 
and a preference for being alone.  Self-esteem was reported 
as being low, and judgment seemed poor.  The examiner found 
that the veteran's current intensity was moderate to severe, 
with impairment in social relationships, occupational 
functioning, judgment, mood, and activity level.  PTSD was 
diagnosed, and the GAF was noted to be 48. 

The veteran was examined by VA in January 2002.  He stated 
that he could not get along with people at all.  The examiner 
noted that the veteran's claims file was available for 
review.  It was reported that the veteran continued to have 
painful intrusive nightmares recalling his combat experience.  
It was stated that the veteran was quite uncomfortable in 
crowds, and that he stays at home most of the time.  The 
examiner reported that the veteran had a massive loss of 
interest in previously pleasurable activities, and that the 
veteran was walled off, numbed and detached from all most 
everyone.  It was reported that the veteran slept in a 
separate room from his wife and that he had massive 
difficulty with depression and anxiety.  It was noted that he 
had episodes of overwhelming anxiety that appeared to reach 
the level of panic.  The veteran was noted to have been 
arrested several times for assault and that he was receiving 
outpatient care.  He reported losing jobs due to difficulty 
getting along with coworkers.  It was noted that the veteran 
had been married three times, and that he described complete 
isolation.  On examination, it was noted that he was alert, 
oriented and cooperative.  His mood appeared to be depressed 
and anxious.  His thoughts were clear and goal directed.  The 
diagnosis was PTSD, chronic and severe.  The GAF was 34, 
which the examiner stated indicated major impairment in 
social, occupational, and interpersonal relationships as well 
as concentration and mood, as well as a threat to others due 
to physical violence.  

The Board notes that the Schedule for Rating Disabilities 
concerning psychiatric disability was revised in November 
1996.  Since this claim was initiated after that time, only 
the new criteria will be considered in this decision.

A 50 percent rating for PTSD is assigned under the Schedule 
for Rating Disabilities when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned under the 
Schedule when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned under the Schedule when there is total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  

Following a review of the evidence of record, the Board finds 
that the evidence supports a finding that an initial 
evaluation of 100 percent is warranted for the veteran's 
PTSD.  In this regard, the Board notes that the veteran has 
consistently reported isolation from others, an inability to 
work, aggressive behavior toward others and nightmares.  He 
has not worked since 1996.

While the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence which the Court has 
recognized as important, and the Court has defined the terms 
of the GAF score.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
GAF score between 31 and 40 is defined as "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  A 
GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (discussing a GAF score of 50).  The veteran's GAF 
score was 48 on VA examination in October 1998, and on two 
other evaluations, he had GAF scores of 35 (in July 1997) and 
34 (in January 2002).  These findings reflect severe 
symptoms, and an inability to function in almost all areas.  
The clinical evidence of record, including VA outpatient 
treatment records, private records and various examination 
reports, shows that the veteran continues to complain of 
sleep problems, anger, depression, dislike of others, 
isolation and being unable to work.  A longitudinal review of 
the evidence during the appeal period reflects that the 
veteran has nearly total social impairment and that his 
disability severely impairs his ability to obtain or retain 
employment.  The Board thus finds that a 100 percent initial 
rating is warranted.  



Service connection for a Heart Disability

The veteran claims that he is entitled to service connection 
for a heart disability.  Specifically, the veteran asserts 
that symptomatology of his service-connected PTSD caused his 
heart disability.  

A claimant is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated in 
the line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2001).  A cardiac disability may be presumed 
to have been incurred in service if it is manifested to a 
compensable degree within the first post-service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection may 
also be granted for a disability that is proximately due to 
or the result of a service-connected disability.  When 
service connection is established for a secondary condition, 
the secondary condition is considered as part of the original 
condition.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence establishing that the claimed 
disability is proximately due to or the result of a service-
connected disability.  See Lanthan v. Brown, 7 Vet. App. 359, 
365 (1995).  In addition, service connection is permitted for 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (". . . when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability . . . over and 
above the degree of disability existing prior to the 
aggravation.").

In relation to the present appeal, the veteran was granted 
service connection for PTSD in a June 1998 rating decision.  
A 50 percent disability evaluation was initially assigned.  

On VA psychiatric examination in January 2002, the examiner 
opines that it was quite likely that the onset of coronary 
disease at such a young age was partially explained by the 
contribution of overwhelmingly severe anxiety disorder.  On 
VA cardiac examination in January 2002, it was noted that the 
veteran had a myocardial infarction in 1992 and that 
thereafter, he had a cardiac catheterization.  It was noted 
that while the veteran's PTSD could accentuate the severity 
of the cardiac disability, it was more likely that the 
coronary artery disease was precipitated by other risk 
factors rather than his PTSD.  

The veteran does not contend, nor does the evidence show, 
that the veteran had a heart disorder during military service 
or within the one-year presumptive period following service.  
See 38 C.F.R. §§ 3.307, 3.309 (2001).  Rather, he contends 
that his heart disorder was caused or made worse by service-
connected PTSD.  An award of secondary service connection 
requires competent medical evidence establishing that a 
current disability is the result of or proximately due to a 
service-connected disability.  A heart disability has been 
diagnosed.  In this case, a psychiatrist has stated that the 
onset of coronary disease was partially explained by anxiety.  
However, a cardiologist has reported that the coronary artery 
disease was precipitated by other risk factors.  Both 
examiners had reviewed the claims file.  In this regard, the 
Board finds that the evidence does not tend to show that the 
veteran's heart disability was directly caused by PTSD nor 
does it demonstrate that his service-connected PTSD has 
aggravated his heart disability.  While a VA examiner has 
linked the onset of the coronary artery disease to be 
partially explained by anxiety, this opinion merely links the 
onset of the disability to anxiety and not that a chronic 
heart disability was caused or permanently aggravated by a 
service-connected disability.  This statement is general in 
nature and does not provide the necessary basis for secondary 
service connection.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996) (on claim to reopen a service connection 
claim, statement from physician about possibility of link 
between chest trauma and restrictive lung disease was too 
general and inconclusive to constitute material evidence to 
reopen); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  

Thus, in assessing the evidence in support of the claim and 
that which is against, the Board must find that the medical 
opinion that does not find an association between the 
veteran's cardiac disability and PTSD, is far more probative 
and persuasive than the more speculative opinion of the 
psychiatric examiner which relates the early onset of a 
disability to a high level of anxiety.  


ORDER

An initial rating of 100 percent is granted for PTSD subject 
to controlling regulations governing the payment of monetary 
benefits.   

Service connection for a heart disability is denied.  


REMAND

The veteran seeks special monthly compensation under 38. 
C.F.R. § 3.351(d)(1) (2001).  In light of the above Board 
decision granting a 100 percent initial evaluation for PTSD, 
the Board is remanding this claim for the following:

The RO should re-adjudicate the issue of 
entitlement to special monthly 
compensation in light of the above Board 
decision.  The RO must ensure that the 
provisions of VCAA have been properly 
carried out.  

Should the RO's determination remain 
unfavorable to the veteran, a 
supplemental statement of the case should 
be sent to the veteran, and sufficient 
time should be allowed for a response.  
Thereafter, if applicable, the case 
should be returned to the Board for 
further review.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


